Citation Nr: 1722900	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1970 to December 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for an April 2013 videoconference hearing before the Board, but withdrew his hearing request in February 2013.  See February 2013 Statement in Support of Claim.

In June 2016, the Board remanded the issues.  Regarding the psychiatric issue, the Board found that the Veteran did not receive adequate notice and was not afforded a VA examination/opinion.  See 38 U.S.C.A. § 5103(a), 5103A(d)(2); 38 C.F.R. § 3.159(b), 3.159(c)(4), 3.304(f)(5); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Menegassi v. Shinseki, 658 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Regarding the diabetes mellitus issue, the Board found that the Agency of Original Jurisdiction (AOJ) did not follow the appropriate steps to verify herbicide agent exposure on a factual basis for locations other than the Republic of Vietnam, the Korean DMZ, and Thailand.  See M21-1, IV.ii.1.H.7.a.  Specifically, the Board noted that the record lacked the necessary formal finding that sufficient information required to verify herbicide agent exposure does not exist.  Id.  Further, the Board found that the record lacked disability records from the Social Security Administration (SSA), despite the Veteran indicating that he received disability benefits in an April 2016 statement.  As such, the Board also directed the AOJ to obtain these SSA records as well as other outstanding treatment records pursuant to the Veteran's authorization.  In substantial compliance with the June 2016 Board remand directives, the AOJ provided adequate notice, issued a formal finding memorandum, and obtained the requested records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2017, the AOJ issued a rating decision which granted service connection for the psychiatric issue, rating it at 30 percent disabling effective June 8, 2005, and 70 percent disabling effective February 2, 2017.  Because that rating decision represented a total grant of benefits sought on appeal for this issue, the Board considers it resolved in full.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's in-service assignments were in the following locations: New Orleans, Louisiana; Alameda, California; Guam, Marianas Section; Yap, the Federated States of Micronesia; and New Bedford, Massachusetts.  See September 2008 letter from U.S. Coast Guard supervisor.

2.  The identification of herbicide agents is not lay-observable.  See 38 U.S.C.A. § 1154(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
  
3.  There is no record of using, storing, or testing tactical herbicide agents, including Agent Orange, in Guam.  See February 2017 memorandum.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, on either a presumptive or direct basis, have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As previously discussed, the Veteran's remaining issue before the Board is entitlement to service connection for diabetes mellitus.  The Board finds that presumptive service connection is not warranted because the Veteran's contentions of herbicide agent exposure in Guam are outweighed by more probative evidence to the contrary.  The Board further finds that direct service connection is not warranted because the preponderance of the competent and credible evidence of record weighs against the claim.  

Presumptive Service Connection

In a September 2008 statement, the Veteran contended that his diabetes mellitus is due to his exposure to Agent Orange while serving in Guam in 1970.

In a September 2008 letter, the Supervisor of the U.S. Coast Guard's Enlisted Records Section listed the units that the Veteran was assigned to during service.  The Supervisor noted that the Veteran served from July 1970 to December 1972, including assignments in the following locations: New Orleans, Louisiana; Alameda, California; Guam, Marianas Section; Yap, the Federated States of Micronesia; and New Bedford, Massachusetts.  The Veteran submitted this letter, which included a handwritten notation of "Agent Orange Exposure" near the Guam service period.  However, although the Veteran contends Agent Orange exposure in Guam, the objective scientific evidence indicates the contrary.

In June 2011, the Veteran submitted an internet article about Agent Orange, which included another Veteran's Board decision granting service connection for diabetes mellitus secondary to herbicide exposure in Guam.  However, the Board notes that each Board decision is based on review of individual claims files.  Accordingly, no precedential value is established for other claimants similarly placed.  See 38 C.F.R. § 20.1303.  As such, this prior Board decision is entitled to no probative weight in determining whether the Veteran had herbicide agent exposure in Guam.  

In his November 2012 VA Form 9, the Veteran contended that Agent Orange was stored at his facility and that it was used to control grass and bush lines.  However, the Board notes that the Veteran is not competent to identify herbicide agents because that determination is not lay-observable.  See 38 U.S.C.A. § 1154(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay statements that the substances stored at and/or used around his facility are entitled to no probative weight in determining whether the Veteran had herbicide agent exposure in Guam.  

In February 2017, the AOJ associated a formal finding memorandum with the claims file.  This memorandum indicated negative findings regarding the use, storage, or testing of tactical herbicide agents, including Agent Orange, in Guam.  The memorandum explained that there "may have been some small scale commercial herbicide use for brush weed clearing activity around military bases at every location in the world, but there is no record of such activity with [the Department of Defense (DoD)] and no way to know the chemical content of any such non-tactical herbicide use."  The memorandum continued on to note that VA cannot locate any Environmental Protection Agency (EPA) report, or any other competent and credible expert report, that identifies dioxin as one of the potentially significant toxins on Guam.  It also notes that, in April 2010, two VA consultants contacted the EPA's Guam Program Manager of the Pacific Islands Office to ask if Agent Orange or other tactical herbicides had ever been used in Guam.  The Guam Program Manager responded that he: (1) was not familiar with any tactical use of pesticides in Guam; (2) had not ever seen any reports identifying the presence of Agent Orange anywhere on Guam; and (3) attributed the trichloroethylene (TCE) in the ground water beneath the Tiyan Airport (formerly Naval Air Station Agana) to be from cleaning solvents formerly used to rinse off/clean airplanes.  The Board finds that this memorandum is from a competent source, uses credible rationale, and is of the highest probative value when weighed against the other evidence of record.  As such, the Board further finds the Veteran's contentions of herbicide agent exposure in Guam to be outweighed by this more probative evidence to the contrary.  


Direct Service Connection

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Service treatment records do not show complaint of, treatment for, or diagnosis of diabetes mellitus.  The Veteran indicated that he was treated for diabetes mellitus prior to 1993 by a doctor whose records were destroyed during Hurricane Katrina.  See December 2005 records release consent; June 2008 statement.  The Board notes that an October 1990 letter from a private physician lists a diagnosis as "diabetes mellitus, treated."  As such, the Board infers that the Veteran was first diagnosed and treated for diabetes mellitus at least since 1990.  

However, the record does not suggest a relationship between the diabetes mellitus and the Veteran's service besides his own statements.  As previously discussed, the Board finds the Veteran's lay statements regarding Agent Orange exposure to be of no probative value.  He has not contended that his diabetes began during service or is otherwise related to service, and there is no evidence of record to suggest that this is the case.  As such, the preponderance of the competent and credible evidence of record weighs against the claim, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


